Citation Nr: 1022693	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1966 to 
December 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to 
service connection for diabetes, to include as secondary to 
herbicide exposure.

In January 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a February 
2010 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's service involved 
duty or visitation in country in Vietnam.

2.  There is no evidence that the Veteran's diabetes was 
caused by exposure to an herbicide agent while in service.  
Herbicide agent exposure is not shown.

3.  The Veteran's diabetes was not shown to have been present 
in service or within one year after service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in July 2002.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in August 2002, 
July 2003, and January 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Subsequently, the claim was 
reviewed and a SSOC was issued in February 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  

VA need not conduct an examination with respect to the claim 
for service connection for diabetes on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diabetes may be associated 
with his military service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran asserts his diabetes is related to his military 
service.  Specifically, he argues that his diabetes was 
caused by exposure to herbicides while he served in Korat, 
Thailand.  He has not alleged service in Vietnam.

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era and has one of 
the diseases listed in 38 C.F.R. § 3.309(e), including type 
II diabetes mellitus, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

VA Compensation and Pension Service has reviewed a listing of 
herbicide use and test sites outside Vietnam provided to VA 
by the Department of Defense (DoD).  This list contains 71 
sites within the U.S. and in foreign countries where tactical 
herbicides, such as Agent Orange, were used, tested, or 
stored.  Testing and evaluations of these tactical herbicides 
were conducted by or under the direction of the U.S. Army 
Chemical Corps, Fort Detrick, Maryland.  The list does not 
contain names of individuals.  Additionally, it does not 
contain any references to routine base maintenance activities 
such as range management, brush clearing, weed killing, etc., 
because these vegetation control activities were conducted by 
the Base Civil Engineer and involved the use of commercial 
herbicides approved by the Armed Forces Pest Control Board.  
The application of commercial herbicides on military 
installations was conducted by certified applicators.  DoD 
has advised us that commercial herbicides were routinely 
purchased by the Base Civil Engineer under federal guidelines 
and that records of these procurements were generally kept no 
longer than two years.  VA has reviewed a series of official 
DoD monographs describing in detail the use, testing, and 
storage of herbicides at various foreign and domestic 
locations.  In addition, the Project CHECO Southeast Asia 
Report: Base Defense in Thailand, produced during the Vietnam 
era, has been reviewed.

The DoD list indicates only that limited testing of tactical 
herbicides was conducted in Thailand from 2 April through 8 
September 1964.  Specifically, the location identified was 
the Pranburi Military Reservation associated with the 
Replacement Training Center of the Royal Thai Army, near 
Pranburi, Thailand.  The Report of these tests noted that 5 
civilian and 5 military personnel from Fort Detrick, Maryland 
conducted the spray operations and subsequent research.  This 
location was not near any U.S. military installation or Royal 
Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and 
stored in Vietnam, not Thailand.  VA received a letter from 
the Department of the Air Force stating that, other than the 
1964 tests on the Pranburi Military Reservation, there are no 
records of tactical herbicide storage or use in Thailand.  
There are records indicating that commercial herbicides were 
frequently used for vegetation control within the perimeters 
of air bases during the Vietnam era, but all such use 
required approval of both the Armed Forces Pest Control Board 
and the Base Civil Engineer.  In Vietnam, tactical herbicides 
were aerially applied by UC-123 aircraft in Operation RANCH 
HAND or by helicopters under the control of the U.S. Army 
Chemical Corps.  Base Civil Engineers were not permitted to 
purchase or apply tactical herbicides.

There are no records of tactical herbicide spraying by RANCH 
HAND or Army Chemical Corps aircraft in Thailand after 1964, 
and RANCH HAND aircraft that sprayed herbicides in Vietnam 
were stationed in Vietnam, not in Thailand.  However, there 
are records indicating that modified RANCH HAND aircraft flew 
17 insecticide missions in Thailand from 30 August through 16 
September 1963 and from 14 -17 October 1966.  The 1966 
missions involved the spraying of malathion insecticide for 
the "control of malaria carrying mosquitoes."  These facts 
are not sufficient to establish tactical herbicide exposure 
for any veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of 
tactical herbicides on allied bases in Thailand, it does 
indicate sporadic use of non-tactical (commercial) herbicides 
within fenced perimeters.  Therefore, if a veteran's MOS 
(military occupational specialty) or unit is one that 
regularly had contact with the base perimeter, there was a 
greater likelihood of exposure to commercial pesticides, 
including herbicides.  Security police units were known to 
have walked the perimeters, especially dog handlers.  
However, as noted above, there are no records to show that 
the same tactical herbicides used in Vietnam were used in 
Thailand.  If the claim is based on servicing or working on 
aircraft that flew bombing missions over Vietnam, be advised 
that there is no presumption of "secondary exposure" based 
on being near or working on aircraft that flew over Vietnam 
or handling equipment once used in Vietnam.  Aerial spraying 
of tactical herbicides in Vietnam did not occur everywhere, 
and it is inaccurate to think that herbicides covered every 
aircraft and piece of equipment associated with Vietnam.  
Additionally, the high altitude jet aircraft stationed in 
Thailand generally flew far above the low and slow flying UC-
123 aircraft that sprayed tactical herbicides over Vietnam 
during Operation RANCH HAND.  Also, there are no studies that 
we are aware of showing harmful health effects for any such 
secondary or remote herbicide contact that may have occurred.

If the claim is based on general herbicide use within the 
base, such as small-scale brush or weed clearing activity 
along the flight line or around living quarters, there are no 
records of such activity involving tactical herbicides, only 
the commercial herbicides that would have been approved by 
the Armed Forces Pest Control Board and sprayed under the 
control of the Base Civil Engineer.  Since 1957, the Armed 
Forces Pest Control Board (now the Armed Forces Pest 
Management Board) has routinely provided listings of all 
approved herbicides and other pesticides used on U.S. 
Military Installations worldwide.  VA M21-1MR Manual, Part 
IV, section ii.2, Chapter 10 , paragraph q (2009)

In the absence of evidence confirming the Veteran served in 
the Republic of Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and service connection for diabetes mellitus 
cannot be awarded based on claimed exposure to agent orange.

The Veteran's claim will now be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, diabetes mellitus during service.  The 
earliest evidence of record of diabetes mellitus is a October 
1996 VA consultation report documenting new onset diabetes 
mellitus, more than 32 years after separation from active 
service; thus, under regulatory criteria, the Veteran's 
diabetes mellitus cannot be presumed to have been incurred in 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between current diabetes 
diagnosed post-service and events during the Veteran's active 
service, and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for diabetes is not warranted.

The Board is aware that the Veteran has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, however, 
there is no evidence linking his claimed diabetes to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to him.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does 
not imply that the Veteran is not sincere.  Although he may 
sincerely believe that his diabetes was the result of his 
service, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
law is clear the record must show that diabetes mellitus was 
incurred in or aggravated by service, or shown within the 
one-year presumptive period following service, for the award 
of service connection on a direct basis.  In the absence of 
such evidence or satisfaction of applicable presumptive 
provisions, service connection is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


